Citation Nr: 0515988	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1960 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
diabetes mellitus.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran, who has a 
current diagnosis of diabetes mellitus, was in the Republic 
of Vietnam during active service.


CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, any defects with regard to VCAA notice are found to 
constitute harmless error to the veteran.

II.  Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with diabetes mellitus.

Service personnel records reflect that the veteran did not 
serve in the Republic of Vietnam.  It is noted that, in 
February 1967, the veteran was transferred to Thailand, where 
he served until December 1967.  The veteran has maintained 
that he stopped in Vietnam to change planes while en route to 
Thailand.  He reported that he was in Vietnam for roughly 
four hours.

A May 2002 VA examination report noted that the veteran 
stated that he was in Vietnam in 1967.  The veteran reported 
that he was diagnosed with diabetes mellitus in 1994.  The 
examiner confirmed a diagnosis of diabetes mellitus.  He 
indicated that, per his history, the veteran was exposed to 
Agent Orange in Vietnam.  The examiner did not offer any 
other comments regarding the etiology of the veteran's 
diagnosis.

The veteran submitted a March 2003 statement from a retired 
Air Force Colonel.  The Colonel indicated that, while he was 
on route to Thailand, in January 1967, he flew a commercial 
airline to Saigon and then went on to Bangkok.  The veteran 
has stated that he was unable to obtain any documentation 
regarding his route to Thailand in February 1967.  He has 
provided considerable detail about his flight and has also 
stated that he has "not been able to locate any archives 
that would have [his] travel orders in them, and [he had] 
been told that the manifests of the contract air carriers no 
longer exist."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for diabetes 
mellitus may be granted when such disorder is manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. § 3.307. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

A veteran who served in the Republic of Vietnam during active 
service between January 9, 1962 and May 7, 1975 will be 
presumed to have been exposed, during such service, to an 
herbicide agent.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes) shall be service connected if a veteran was 
exposed to an herbicide agent during service, and the 
requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though 
there is no record of such disease during service.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current medical diagnosis of diabetes 
mellitus.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

In this instance, there is no record of complaints, findings 
or treatment related to diabetes during service.  In fact, 
the veteran reported at his May 2002 VA examination that he 
was first diagnosed with diabetes in 1994, fourteen years 
after separation from service.  The May 2002 VA examiner does 
not offer any comments regarding the etiology of the 
veteran's diagnosed diabetes.  Moreover, the Board notes that 
the veteran has not contended that his diabetes is directly 
related to service.

The veteran's contention is that his diabetes is the result 
of being exposed to Agent Orange.  In this regard, the 
veteran must have service in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 to be afforded the 
presumption of herbicide exposure.  The veteran contends his 
exposure occurred while on route to Thailand in February 
1967.  The veteran stated that he changed planes in Vietnam 
and spent a period of several hours in Vietnam at that time.  
It should be pointed out that the veteran seems credible in 
his reported statements.  The Board notes that there is no 
requirement as to how long the veteran was in Vietnam; even a 
few hours of service in country is sufficient to establish 
the presumption of exposure.  See Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 5, Par. 
5.10(c) (July 1, 2004).  In this regard the Board notes that 
it was common practice at the time the veteran was being 
transferred to Thailand to allow for stopovers in Vietnam so 
military personnel could avail themselves of facilities and 
supplies that were not available to them in more remote 
postings such as Thailand.  In addition, the Board finds the 
veteran's statements with regard to his travel at that time 
credible, particularly when viewed in conjunction with the 
statement from the retired Air Force Colonel who noted that 
his route to Thailand, in January 1967, took him through 
Vietnam.  Accordingly, the Board finds that there is a 
tenable basis to find that the veteran did have a brief 
period of service in Vietnam in February 1967.  Therefore, 
resolving all doubt in favor of the veteran, service 
connection for diabetes mellitus is granted on a presumptive 
basis due to Agent Orange exposure.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


